Title: To Thomas Jefferson from James Brown, 18 September 1803
From: Brown, James
To: Jefferson, Thomas


          
            Dear Sir,
            Lexington Septr. 18th. 1803
          
          The sentiments of the Inhabitants of the western Country, respecting the purchase of Louisiana must have been fully conveyed thro’ the public prints to those who are Constitutionally authorized to ratify or reject the Cession. Considering the future peace and prosperity of our State as depending upon the decision of the next Congress, we await their determination with a degree of sollicitude which can be more easily conceived than described. Our late elections have terminated in favor of the republican interest, and we are happy in being represented by men from whom the real sense of the people can be fairly collected. On this interesting question we shall expect an exertion of all their Zeal, talent, and influence. If they shall be so fortunate as to meet with support from the republican representatives of the other States we may anticipate a favorable issue to the most important measure which has occurred in the history of our Government.
          Should our hopes and wishes be reallized in the ratification of the purchase, I presume New Orleans will become a Port of Entry. Having a disposition to remove to that place, I take the liberty of expressing my wish to fill the Office of Collector of the Revenue. Of my character and qualifications to discharge the duties of the Office you can easily be correctly informed; And should you honor me with the appointment, I shall be ready to remove so soon as you may direct.
          I am well aware that this application may appear premature, but when I reflect that the whole of your time will be usefully employed during the Session, I consider it better to apprize you of my wishes at a moment when you may have more leisure to attend to them
          With every sentiment of respect and esteem I am Sir Your Most obt Hble Servant—
          
            
              James Brown
            
          
        